Exhibit 12(c) Entergy Louisiana, LLC Computation of Ratios of Earnings to Fixed Charges and Ratios of Earnings to Combined Fixed Charges and Preferred Distributions Twelve Months Ended December 31, September 2004 2005 2006 2007 2008 2009 Fixed charges, as defined: Total Interest $ 74,141 $ 85,418 $ 92,216 $ 85,729 $ 94,310 $ 102,594 Interest applicable to rentals 5,595 4,585 4,833 7,074 12,099 7,416 Total fixed charges, as defined $ 79,736 $ 90,003 $ 97,049 $ 92,803 $ 106,409 110,010 Preferred distributions, as defined (a) - - 10,906 10,998 0 (826 ) Combined fixed charges and preferred distributions, as defined $ 79,736 $ 90,003 $ 107,955 $ 103,801 $ 106,409 $ 109,184 Earnings as defined: Net Income $ 127,495 $ 128,082 $ 137,618 $ 143,337 $ 157,543 $ 200,675 Add: Provision for income taxes: Total Taxes 79,475 96,819 78,338 83,494 70,648 70,870 Fixed charges as above 79,736 90,003 97,049 92,803 106,409 110,010 Total earnings, as defined $ 286,706 $ 314,904 $ 313,005 $ 319,634 $ 334,600 $ 381,555 Ratio of earnings to fixed charges, as defined 3.60 3.50 3.23 3.44 3.14 3.47 Ratio of earnings to combined fixed charges and preferred distributions, as defined - - 2.90 3.08 2.87 3.49 (a) "Preferred distributions," as defined by SEC regulation S-K, are computed by dividing the preferred distribution requirement by one hundred percent (100%) minus the income tax rate.
